EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Kwak Rauckman on June 13, 2022.

The application has been amended as follows: 
Claim 1: A skin surface indwelling device configured to guide punctures, the device comprising: an indwelling tube having an inside tunnel substantially extending along a longitudinal direction of the indwelling tube, wherein the tunnel is configured to receive a needle, and wherein the indwelling tube has a proximal end configured to be positioned above a skin surface and a distal end configured to be positioned under the skin surface in an indwelling state; a support having a bottom surface that is configured to directly or indirectly contact the skin surface, wherein the support is configured to support the indwelling tube; and sealing elements configured to seal the inside tunnel, wherein the indwelling tube is configured to connect to the support at a plurality of different angles, and wherein after the indwelling tube and the support are connected, an angle between the bottom surface of the support and an axis of the indwelling tube is fixed, wherein the indwelling tube comprises a head configured to be received in a cavity defined by the support at the plurality of different angles, wherein the head is configured to fit into the cavity by an interference fit to fix the angle between the bottom surface of the support and the axis of the indwelling tube, wherein the head does not rotate relative to the cavity upon being received in the cavity.
Claim 61: The device of claim 60, wherein the spherical head does not rotate relative to the spherical cavity upon being received in the spherical cavity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a skin surface indwelling device comprising an indwelling tube comprising a head configured to be received in a cavity defined by a support at a plurality of different angles, wherein the head is configured to fit into the cavity by an interference fit to fix the angle between the bottom surface of the support and the axis of the indwelling tube, wherein the head does not rotate relative to the cavity upon being received in the cavity in combination with the other limitations of independent claim 1.
The closest prior art of record is Arvidsson (WO 87/01041) in view of Hess et al. (US 2017/0086813). Arvidsson discloses a skin surface indwelling device (Figures 1 and 2) comprising: an indwelling tube (3) having an inside tunnel (9, 10) configured to receive a needle ([Page 5, line 20-24]), and wherein the indwelling tube has a proximal end (8, 11) and a distal end (3, 5, 6); a support (7) configured to support the indwelling tube (Figure 3); and a sealing element (15), an angle between the bottom surface of the support and an axis of the indwelling tube is fixed (Figures 1 and 2). Arvidsson fails to explicitly disclose the indwelling tube comprising a head configured to be received in a cavity defined by a support at a plurality of different angles, wherein the head is configured to fit into the cavity by an interference fit to fix the angle between the bottom surface of the support and the axis of the indwelling tube, wherein the head does not rotate relative to the cavity upon being received in the cavity. Hess discloses a skin surface indwelling device (10) comprising an indwelling tube (80) comprising a head (70) configured to be received in a cavity (5; Figures 1-3) at a plurality of different angles, wherein the head is configured to fit into the cavity by an interference fit to fix the angle between the bottom surface of the support and the axis of the indwelling tube (“the pivot joint 50 can further be compressed about the ball 70 such that an interference fit is created, thereby restricting polyaxial movement of the ball 70 relative to the socket 52. Still further, compression of the ball 70 can create an interference fit between inner walls 71 of the ball 70 that define the lumen 72 and the surgical tool 80, thereby preventing any translational or rotational movement of the surgical tool 80 relative to the lumen 72 of the ball.” [0037]). However, Hess does not disclose that the head does not rotate relative to the cavity upon being received in the cavity as required by claim 1; when the head (70) is first received in the cavity (50), it is in an unlocked configuration and is permitted to rotated within the cavity (“the ball 70 can be located within the socket 52 to permit polyaxial movement of the instrument 80 relative to the pivot joint 50.” [0036]) to allow for adjustable positioning of the surgical instrument. A further modification of the skin surface indwelling device of Arvidsson in view of Hess to include that the head does not rotate relative to the cavity upon being received in the cavity would require altering the way that the devices were designed to function, and there is not motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783